IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20049
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,


versus

JOSEPH ALVIN ANDERSON,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. H-90-108-S
                        - - - - - - - - - -
                           June 25, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Joseph Alvin Anderson, #52456-079, appeals from the district

court’s order denying his motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255.   He argues his

criminal prosecution following the administrative forfeiture of

his gun collection of 111 guns violated the Fifth Amendment

prohibition against double jeopardy.   We have reviewed the record

and the briefs of the parties and perceive no reversible error.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No.96-20049
                                - 2 -

Jeopardy did not attach because Anderson was not a party to the

administrative forfeiture.    See United States v. Arreola-Ramos,

60 F.3d 188, 192 (5th Cir. 1995).   We affirm on the basis of the

reasons stated by the district court.

     AFFIRMED.